EAGLES, Chief Judge.
First we consider whether the Full Commission erred in reversing the deputy commissioner’s award to plaintiff and concluding that plaintiff’s claim was time barred under G.S. 97-24. Plaintiff argues that the Industrial Commission does not have jurisdiction over plaintiff’s claim until the employer has filed an accident report with the Commission. After careful review, we disagree.
G.S. 97-24 states that “[t]he right to compensation under this Article shall be forever barred unless the claim be filed with the Industrial Commission within two years after the accident.” North Carolina General Statute 97-24’s requirement of filing a claim within two years of the accident is not a statute of limitation, but a condition precedent to the right to compensation. Reinhardt v. Women’s Pavilion, 102 N.C. App. 83, 86, 401 S.E.2d 138, 140 (1991). Here, the plaintiff was injured in August 1991 and did not file her claim until October 1995. Accordingly, the Full Commission appropriately determined that plaintiff’s claim was barred by G.S. 97-24.
Next, the plaintiff argues that the defendants are equitably estopped from asserting the jurisdictional bar in G.S. 97-24. We disagree. Generally, a jurisdictional bar cannot be overcome by consent, waiver or estoppel. Weston v. Sears Roebuck & Co., 65 N.C. App. 309, 312, 309 S.E.2d 273, 276 (1983); disc. review denied, 311 N.C. 407, 319 S.E.2d 281 (1984).
However, our decisions have also acknowledged that the Workers’ Compensation Act “requires liberal construction to accomplish the legislative purpose of providing compensation for injured employees.” See, e.g., Belfield v. Weyerhaeuser Co., 77 N.C. App. 332, 335, 335 S.E.2d 44, 46 (1985) (citation omitted). In addition, we have enunciated a rule to the effect that, in an attempt to achieve the overriding legislative purpose, “equitable estoppel may [be used to] prevent a party from raising the time *866limitation of G.S. 97-24 to bar a claim.” Id. at 337, 336 S.E.2d at 47; see also Parker, 100 N.C. App. at 369-72, 396 S.E.2d at 628-30. In Belfield, we quoted with approval the following language from a respected treatise:
The commonest type of case is that in which a claimant, typically not highly educated, contends that he was lulled into a sense of security by statements of employer or carrier representatives that “he will be taken care of’ or that his claim has been filed for him or that a claim will not be necessary because he would be paid compensation benefits in any event. When such facts are established by the evidence, the lateness of the claim has ordinarily been excused.
Belfield, 77 N.C. App. at 336, 335 S.E.2d at 47 (quoting 3 A. Larson, The Law of Workmen’s Compensation, § 78.45, at 15-302 through 15-305 (1983)).
Craver v. Dixie Furniture Co., 115 N.C. App. 570, 578, 447 S.E.2d 789, 794 (1994).
Here the Full Commission found that plaintiff had been told by her supervisor that the claim would be denied because she did not immediately report her accident. The Full Commission went on to conclude that
[t]here were no facts of record that would enable plaintiff to make an estoppel claim. Plaintiff did not rely on any indication that her worker’s [sic] compensation claim was being taken care of. To the contrary, plaintiff was told that she did not have a claim.
The defendants were not estopped from asserting a jurisdictional bar because plaintiff was not lulled into a false sense of security. Defendant employer never told plaintiff that they would file her workers’ compensation claim; in fact, plaintiff was told that they would deny any claim she filed. Accordingly, the defendants were not estopped from asserting the jurisdictional bar in G.S. 97-24. This assignment of error is overruled.
Finally, plaintiff argues that the Full Commission erred in reversing the deputy commissioner’s finding that the defendants waived their defenses under G.S. 97-18(d). Because the Industrial Commission lacks jurisdiction over plaintiff’s claim pursuant to G.S. *86797-24, the Full Commission appropriately did not reach this issue. This assignment of error is overruled.
Affirm.
Judges TIMMONS-GOODSON and SMITH concur.